       Case 1:19-cv-10577-LJL-DCF Document 45 Filed 04/30/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




April 30, 2020

VIA ELECTRONIC COURT FILING

Hon. Alison J. Liman
United States Courthouse
500 Pearl Street
Courtroom 15C
New York, NY 10007

Re:    Jane Doe 1000, 1:19-cv-10577 (LJL) (DCF)

Dear Judge Liman:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein (together, the “Co-Executors”), in the above-referenced action. We write to
further supplement the Co-Executors’ pending motion to dismiss (ECF Doc. 33) with the
enclosed copy of the Opinion & Order entered today by The Hon. Paul A. Engelmayer in
another personal injury action against the Co-Executors (Jane Doe 15 v. Darren K. Indyke and
Richard D. Kahn, as executors of the Estate of Jeffrey E. Epstein, 19-civ-10653 (PAE) (DCF)).
In His Honor’s Opinion & Order, Judge Engelmayer grants the Co-Executors’ motion to dismiss
the plaintiff’s punitive damages claim against them as a matter of law on grounds applicable to
Plaintiff’s claim for punitive damages in this action.

Respectfully submitted,


s/Bennet J. Moskowitz
Bennet J. Moskowitz


cc: Counsel of Record (via ECF)
